internal_revenue_service number release date index number -------------------------------------- --------------------------------------------- -------------------------------- ---------------------------------------- in re ------------------------------------ ---------------------------------- ---------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 - plr-124796-02 date october ------------ ---------------------- ---------------------- do ---------------------ty ------------------- legend accountant attorney country a fund fund management grantor_trust husband pfic pfic pfic taxpayers -------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- wife ------------------------------------------- ---------------------------- ------------------------------------------ ---------------------------- ------------------------------------- ------------------------------------------------ -------------------------------------------- -------------------------------------------- this is in response to a letter dated date supplemented and corrected plr-124796-02 dear ------------------------------ by information submitted on date date date and date requesting consent under sec_1_1295-3 to make retroactive qualified_electing_fund qef elections to treat the stock directly and indirectly owned by taxpayers in each passive_foreign_investment_company pfic listed below as stock in a qef effective as of the first taxable_year taxpayers owned such stock representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts and representations the following facts in connection with their private_letter_ruling request taxpayers have represented the rulings contained in this letter are based upon information and taxpayers are married and file a joint federal_income_tax return as calendar- year cash-basis taxpayers taxpayers are grantors of grantor_trust a u s trust taxpayers are treated as owners of grantor_trust under sec_671 through in grantor_trust acquired an interest in pfic a passive_foreign_investment_company during the years at issue grantor_trust also held an interest in fund a country a limited_partnership fund in fund acquired an interest in two pfics pfic and pfic pfic pfic and pfic are not controlled_foreign_corporations cfcs within the meaning of sec_951 through of the internal_revenue_code code taxpayers were advised by attorney prior to his retirement in regarding various tax matters including the tax consequences of their investments attorney specialized in tax law while representing taxpayers attorney was aware that taxpayers and limited_partnership were investing in foreign_corporations either directly all section references are to the internal_revenue_code_of_1986 or the corresponding treasury regulations thereunder plr-124796-02 or indirectly through investments in foreign limited_partnership funds however attorney failed to examine whether some such foreign_corporations were pfics and as a result attorney failed to advise taxpayers of the possibility of making or the consequences of failing to make a qef election in addition to attorney taxpayers relied on accountant since to prepare their federal_income_tax returns and the federal_income_tax returns for limited_partnership including matters such as the tax consequences of making or failing to make qef elections although accountant was aware that taxpayers invested in various investment funds accountant was unaware that these funds invested in pfics and as a result did not advise taxpayers of the possibility of making or the consequences of failing to make a qef election taxpayers have submitted affidavits executed by attorney and accountant which reflect the above statements concerning their failures to advise taxpayers of the possibility of making or the consequences of failing to make qef elections taxpayers first became aware that they might own stock in pfics in date upon receiving notification from fund management that it was investigating whether the funds in which taxpayers and their family members invested included corporations that are pfics in july of fund management sent taxpayers confirmation that they owned stock in pfics ruling requested taxpayers request the consent of the commissioner of internal revenue to make retroactive qef elections under sec_1_1295-3 to treat pfic pfic and pfic as a qef effective as of the first taxable_year in which they owned stock such pfic law and analysis sec_1295 provides the general_rule that any pfic shall be treated as a qef with respect to the taxpayer provided an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with requirements that the secretary may prescribe for purposes of determining the ordinary_earnings and net_capital_gain of such company and otherwise carrying out the purposes of subpart b treatment of qualified electing funds plr-124796-02 sec_1_1295-1 provides that a u_s_person that is treated under sec_671 through as the owner of a portion of a domestic_trust that owns an interest in stock of a pfic makes the sec_1295 election with respect to that pfic sec_1295 provides that a taxpayer may make a qef election with respect to a pfic for any taxable_year of the taxpayer sec_1_1295-1 provides that a foreign_corporation with respect to which a sec_1295 election is made will be treated as a qef for its taxable_year ending with or within the shareholder’s election_year and all subsequent taxable years of the foreign_corporation that are included wholly or partly in the shareholder’s holding_period or periods of stock of the foreign_corporation sec_1295 states that an election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return of the tax_imposed_by_chapter_1 for such taxable_year election due_date to the extent provided in regulations an election may be made later than the election due_date where the taxpayer fails to make a timely election because the taxpayer reasonably believed the company was not a pfic retroactive election sec_1_1295-3 provides that a shareholder may request the consent of the commissioner to make a retroactive election if the shareholder satisfies the following requirements the shareholder reasonably relied on a qualified_tax professional granting consent will not prejudice the interests of the united_states government the shareholder requests consent before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies all procedural requirements set forth in sec_1_1295-3 as provided in sec_1_1295-3 a shareholder is deemed to have reasonably relied on a qualified_tax professional only if the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a qef election the section further states that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect plr-124796-02 to ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances in the present case taxpayers relied upon attorney for advice on various tax matters including the tax consequences of foreign investments taxpayers also relied upon accountant for their federal_income_tax return preparation including the consequences of making or failing to make available elections such as a qef election taxpayers were not tax professionals and were unaware that the foreign_corporations in which they invested directly or indirectly were pfics until it was brought to their attention in attorney and accountant were competent to render tax_advice with respect to stock ownership in a foreign_corporation but did not identify the foreign_corporations in which taxpayers invested indirectly as pfics or inform taxpayers of the availability of a qef election taxpayers reasonably relied on a qualified_tax professional within the meaning of treas reg ' f i and the second requirement of sec_1_1295-3 states that the commissioner may grant consent to a taxpayer to make a retroactive election only if granting consent will not prejudice the interests of the united_states government sec_1_1295-3 provides that the interests of the united_states government are prejudiced if granting the request would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the qef election by the election due_date taking into account the time_value_of_money for purposes of the computation if granting relief would prejudice the interests of the united_states government the commissioner may in his sole discretion grant consent to make a retroactive election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the government as a consequence of the shareholder’s inability to file amended returns for the closed taxable years sec_1_1295-3 in the present case it has been determined that granting relief will not prejudice the interests of the united_states government the third requirement to be met under sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayers represent that they made the request for consent to make retroactive qef elections before the issue was raised on audit the final requirement for a retroactive election under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements set forth include filing a request for consent to make plr-124796-02 a retroactive election and appropriate user_fee with the office of the associate chief_counsel international treas reg ' f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied treas reg ' f ii and iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional taxpayers have submitted affidavits meeting the requirements set forth in sec_1_1295-3 describing the failures of attorney and accountant to inform taxpayers of the need to make qef elections taxpayers have submitted the appropriate user_fee therefore taxpayers have met the procedural requirements of sec_1_1295-3 are granted consent to make retroactive qef elections under sec_1_1295-3 with respect to their direct ownership in pfic effective for their taxable_year and with respect to their indirect ownership in pfic and pfic effective for their taxable_year provided taxpayers comply with rules under sec_1 g regarding the time and manner for making a retroactive qef election the code provides that it may not be used or cited as precedent relevant letter is being sent to taxpayers this ruling is directed only to the taxpayer s requesting it sec_6110 of based on the information submitted and the representations made taxpayers in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely valerie a mark lippe senior technical reviewer branch office of associate chief_counsel international cc ------------------------------------
